Title: To Benjamin Franklin from Elie de Beaumont, 26 June 1777
From: Elie de Beaumont, Jean-Baptiste-Jacques
To: Franklin, Benjamin


Monsieur
Paris 26 june 1777.
Votre illustre cause acquiert de plus en plus de nouveaux partisans. Vous verrés par la lettre ci jointe de Monsieur le Comte de tressan lieutenant general des armées du roi qu’il consacre un autre lui même a la defense de la liberté ameriquaine, ou plustôt de la liberté humaine, car si elle n’existoit plus dans vos heureuses contrées dites moi dans quel petit coin du monde nous pourrions retrouver cette ancienne propriétaire de sa surface universelle? Rois, doges, papes, stathouders, empereurs, sophy, grand seigneurs, deys, et tous ces autres dominateurs quelconques l’ont si bien pourchassée, quelques uns même en feignant de la caresser, que la pauvre malheureuse n’a plus d’oreiller que dans vos colonies. Monsieur de tressan n’est point un homme ordinaire. Son grade, ses services, ses talens connus me paroissent ne le ceder a quelque nom que ce soit qui se soit livré a votre defense. On a pu vous porter de beaux noms et du zele. Il vous porte ces mêmes choses, et par dessus encore une grande experience et des services deja eprouvés en france. Je n’ai donc point a vous prier, Monsieur, de vouloir bien ecrire a son sujet au congrès de la maniere la plus distinguée et vous prie de me faire sçavoir si mardi ou mercredi prochain nous pourrions vous voir dans l’après midi pour raisonner sur cela avec vous. L’adresse de Mr. de tressan sera route de pontoise a franconville si vous voulés lui ecrire directement. Ainsi je vous propose mardi ou mercredi pour lui donner le tems de revenir de sa campagne. Je me felicite d’avoir pu concourir a ceci et vous renouvelle, mon cher et respectable defenseur du genre humain, les sentimens du tendre et respectueux attachement avec lequel j’ai l’honneur d’être votre tres humble et tres obeissant serviteur
Elie DE Beaumontrüe de braque
Je vous ecris par la petite poste pour plus de sûreté.
 
Endorsed: M. Beaumont
Notation: Elie de Beaumont
